                      Case 2:20-cv-02080-JCM-EJY Document 25 Filed 07/23/21 Page 1 of 8



                 1
                 2
                 3
                 4                              UNITED STATES DISTRICT COURT
                 5                                     DISTRICT OF NEVADA
                 6                                                ***
                 7    FABIENNE ZANON,                                    Case No. 2:20-CV-2080 JCM (EJY)
                 8                                       Plaintiff(s),                   ORDER
                 9           v.
               10     BEAUTY BY DESIGN, et al.,,
               11                                      Defendant(s).
               12
               13            Presently before the court are defendants Dr. Robert Troell, Robert Troell M.D. Ltd.,
               14     and Beauty by Design’s motion to dismiss (ECF No. 4) and Dr. David Malitz, David Malitz
               15     M.D. PC, and Vegas Surgery Center, LLC dba Red Rock Surgery Center’s motion to dismiss
               16     (ECF No. 9).
               17            Plaintiff Fabienne Zanon responded in opposition to both motions (ECF No. 12) to
               18     which both sets of defendants replied (ECF Nos. 15, 17). Defendants Dr. Robert Troell,
               19     Robert Troell M.D. Ltd., and Beauty by Design filed joinders to the Malitz defendants’
               20     motion to dismiss (ECF No. 14) and reply (ECF No. 16).
               21     I.     BACKGROUND
               22            This medical malpractice case is about a “mommy makeover” gone wrong. (Compl.,
               23     ECF No. 1-1 ¶ 7). Fabienne Zanon traveled from Switzerland to Las Vegas seeking the
               24     plastic surgery services of cosmetic center Beauty by Design and its owner Dr. Troell. (Id. ¶
               25     11).   Dr. Troell, who styles himself as a “world renowned” plastic surgeon, agreed to
               26     perform a breast lift, liposuction, and tummy tuck at the Red Rock Surgery Center for
               27     $40,000 in up-front cash. (Id. ¶ 7; see also Dr. Brahme Decl., ECF No. 1-1 at 10; ECF No.
               28     1-1 at 18). The business relationship between Beauty by Design and Red Rock Surgery

James C. Mahan
U.S. District Judge
                      Case 2:20-cv-02080-JCM-EJY Document 25 Filed 07/23/21 Page 2 of 8



                1     Center—owned and operated by Dr. David Malitz—is unclear to Zanon. It is “some sort of
                2     joint venture relationship” where Red Rock Surgery Center “looks the other way” and allows
                3     cash payments for “major procedures to be performed at its facility by Dr. Troell” that are
                4     not allowed under its outpatient surgical facility license. (ECF No. 1-1 ¶¶ 8, 11).
                5            Zanon had a “horrific result, cosmetically, and had horrible infections” after Dr.
                6     Troell’s procedure. (ECF No. 1-1 ¶ 9). Dr. Troell then maliciously discouraged her from
                7     seeking further treatment to protect himself “from another lawsuit and trouble with the state
                8     licensing board.”    (Id.).   The infections worsened and Zanon underwent “intensive IV
                9     antibiotic treatment for sepsis.” (Id.).
              10             Zanon inartfully brings claims for professional negligence and fraudulent
              11      misrepresentation.    (Id. ¶ 12; see also ECF No. 9 at 5 (“Zanon does not specifically
              12      enumerate her claims/causes of action.”)). Attached to Zanon’s complaint is an expert
              13      declaration from board-certified plastic surgeon Dr. Johan E. Brahme in support of her
              14      professional negligence claim. (ECF No. 1-1 at 10). Dr. Brahme opines that Dr. Troell’s
              15      “medical care provided during both the abdominoplasty and mammyplasty” were “below the
              16      standard of care.” (Id.).
              17             After removing this case to federal court, the two sets of defendants now move to
              18      dismiss, arguing that Dr. Brahme’s expert declaration does not “support” Zanon’s allegations
              19      and does not “specifically identify” the negligent actions of Dr. Troell and, for that matter,
              20      each defendant as required by NRS 41A.071. (ECF No. 4 at 3–5 (emphasis added); see also
              21      ECF No. 9 at 5–7 (“Dr. Brahme does not attest to any facts attributable to anyone other than
              22      Dr. Troell.”)).
              23             The gravamen of Zanon’s allegations is “based on a post-operative infection and post-
              24      operative care” which are not mentioned by Dr. Brahme. (ECF No. 4 at 3). “Dr. Brahme’s
              25      only criticisms” are that Dr. Troell performed an “extremely aggressive liposuction” and
              26      injected “too much fat into each breast.” (Id.). Defendants allege that the court is required to
              27      dismiss Zanon’s professional negligence claim without prejudice based on the defective
              28      declaration.

James C. Mahan
U.S. District Judge                                                -2-
                      Case 2:20-cv-02080-JCM-EJY Document 25 Filed 07/23/21 Page 3 of 8



                1             Defendants also move to dismiss for failure to plead fraudulent misrepresentation
                2     with the heightened particularity required by Rule 9. They allege that Zanon merely “quotes
                3     purported statements from Beauty by Design’s marketing” (ECF No. 4 at 6) which are
                4     “nothing more than puffery” and “aspirational in nature.” (ECF No. 9 at 2, 5).
                5     II.    LEGAL STANDARD
                6            Federal Rule of Civil Procedure 8 requires every complaint to contain a “short and
                7     plain statement of the claim showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8.
                8     Although Rule 8 does not require detailed factual allegations, it does require more than
                9     “labels and conclusions” or a “formulaic recitation of the elements of a cause of action.”
              10      Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citation omitted). In other words, a complaint
              11      must have plausible factual allegations that cover “all the material elements necessary to
              12      sustain recovery under some viable legal theory.” Bell Atl. Corp. v. Twombly, 550 U.S. 544,
              13      562 (2007) (citation omitted) (emphasis in original); see also Mendiondo v. Centinela Hosp.
              14      Med. Ctr., 521 F.3d 1097, 1104 (9th Cir. 2008).
              15             The Supreme Court in Iqbal clarified the two-step approach to evaluate a complaint’s
              16      legal sufficiency on a Rule 12(b)(6) motion to dismiss. First, the court must accept as true all
              17      well-pleaded factual allegations and draw all reasonable inferences in the plaintiff’s favor.
              18      Iqbal, 556 U.S. at 678–79. Legal conclusions are not entitled to this assumption of truth. Id.
              19      Second, the court must consider whether the well-pleaded factual allegations state a plausible
              20      claim for relief. Id. at 679. A claim is facially plausible when the court can draw a
              21      reasonable inference that the defendant is liable for the alleged misconduct. Id. at 678.
              22      When the allegations have not crossed the line from conceivable to plausible, the complaint
              23      must be dismissed. Twombly, 550 U.S. at 570; see also Starr v. Baca, 652 F.3d 1202, 1216
              24      (9th Cir. 2011).
              25             If the court grants a Rule 12(b)(6) motion to dismiss, it should grant leave to amend
              26      unless the deficiencies cannot be cured by amendment. DeSoto v. Yellow Freight Sys., Inc.,
              27      957 F.2d 655, 658 (9th Cir. 1992). Under Rule 15(a), the court should “freely” give leave to
              28      amend “when justice so requires,” and absent “undue delay, bad faith or dilatory motive on

James C. Mahan
U.S. District Judge                                                -3-
                      Case 2:20-cv-02080-JCM-EJY Document 25 Filed 07/23/21 Page 4 of 8



                1     the part of the movant, repeated failure to cure deficiencies by amendments . . . undue
                2     prejudice to the opposing party . . . futility of the amendment, etc.” Foman v. Davis, 371
                3     U.S. 178, 182 (1962).
                4     III.   DISCUSSION
                5            A. Medical Expert Declaration
                6            Defendants argue that the medical expert declaration attached to Zanon’s complaint is
                7     defective under NRS 41A.071. (ECF No. 9). Under Nevada law, a professional negligence
                8     claim must be supported by a medical expert affidavit.          Nev. Rev. Stat. § 41A.071
                9     (“Dismissal of action filed without affidavit of medical expert”). The affidavit must “(1)
              10      [support] the allegations contained in the action; (2) [be] submitted by a medical expert who
              11      practices or has practiced in an area that is substantially similar to the type of practice
              12      engaged in at the time of the alleged professional negligence; (3) [identify] by name, or
              13      [describe] by conduct, each provider of health care who is alleged to be negligent; and (4)
              14      [set] forth factually a specific act or acts of alleged negligence separately as to each
              15      defendant in simple, concise and direct terms.” Id. The statute aims to prevent baseless
              16      medical malpractice claims. Zohar v. Zbiegien, 334 P.3d 402, 405–06 (Nev. 2014).
              17             Although the affidavit and complaint must be read together, the affidavit will flout
              18      NRS 41A.071 if it lacks defendant names and conduct attributable to each defendant. Alemi
              19      v. Eighth Jud. Dist. Ct. of State, 132 Nev. 938 (2016) (table decision). A defective affidavit
              20      renders the complaint void ab initio and it cannot be amended. Washoe Med. Ctr. v. Second
              21      Jud. Dist. Ct. of State of Nev. ex rel. Cty. of Washoe, 148 P.3d 790, 794 (Nev. 2006). That is,
              22      the court must dismiss the professional negligence action without prejudice. Nev. Rev. Stat.
              23      § 41A.071.
              24             The Nevada Supreme Court has held that NRS 41.A071 is a procedural statute. See
              25      Zohar, 334 P.3d at 406 (describing NRS 41A.071 as a “preliminary procedural rule” that
              26      “enables the trial court to determine whether the medical malpractice claims within the
              27      complaint have merit”); see also Borger v. Eighth Jud. Dist. Ct. ex rel. Cty. of Clark, 102
              28

James C. Mahan
U.S. District Judge                                                -4-
                      Case 2:20-cv-02080-JCM-EJY Document 25 Filed 07/23/21 Page 5 of 8



                1     P.3d 600, 605 (Nev. 2004) (holding that NRS 41A.071 “governs the threshold requirements
                2     for initial pleadings in medical malpractice cases, not the ultimate trial of such matters”).
                3            Consistent with these rulings, and after conducting an Erie analysis, Judge Boulware
                4     granted leave to amend a complaint without an expert affidavit. Banner v. Las Vegas Metro.
                5     Police Dep’t, No. 2:16-cv-01717-RFB-CWH, 2017 WL 4819102, at *2 (D. Nev. Oct. 24,
                6     2017). Judge Boulware ruled that “the portion of [NRS 41A.071] which states that the action
                7     shall be dismissed without prejudice, and Nevada law which denies leave to amend,
                8     functions mainly as a procedural rule.” Id. The statute’s unwavering dismissal requirement
                9     conflicts with the liberal amendment policy of Federal Rule of Civil Procedure 15. Id. at *3.
              10             Thus, despite the parties not briefing this issue, the court will follow its past practice
              11      and these authorities and decline to dismiss Zanon’s professional negligence claim under
              12      NRS 41A.071. Mahe v. NaphCare, Inc., No. 2:16-cv-736-JCM-PAL, 2016 WL 6806334, at
              13      *4 (D. Nev. Nov. 15, 2016) (ruling that NRS 41A.071 “governs actions for professional
              14      negligence filed in state court, not negligence actions filed in federal court”).
              15             Even if the court did apply NRS 41A.071, the declaration is not clearly defective as
              16      defendants allege. This is especially true since it is unclear from the complaint which
              17      defendants are being sued for medical malpractice and under what theory of liability.1
              18             Zanon apparently is seeking to hold the Malitz defendants liable for Dr. Troell’s
              19      direct negligence on joint venture, alter ego, or agency-type theories. (ECF No. 1-1 ¶¶ 7–8).
              20      Thus, Dr. Brahme opines on the alleged negligence of Dr. Troell only because he was the
              21      “provider of health care” that conducted the medical procedure.              Nev. Rev. Stat. §
              22      41A.071(3).    Dr. Brahme cannot “set forth factually a specific act or acts of alleged
              23      negligence separately as to” the remaining defendants. Id. § 41A.071(4). The affidavit
              24
              25             1
                                Zanon’s opposition to dismissal sheds some much needed light on her theory of the
                      case. For example, she argues that “[Red Rock Surgery Center’s] staff were part of [Dr.
              26      Troell’s] health care team” and “as part of the health care team,” Red Rock Surgery Center
                      was “required (as their website proclaims) to ensure that the standard of care was met during
              27      procedures performed at their facility” which includes “a duty to perform due diligence to
                      ensure that only qualified physicians, performing up to the standard of care, are utilizing their
              28      facilities (as their website also proclaims).” (ECF No. 12 at 3, 6). These allegations must be
                      well-pleaded in an amended complaint.
James C. Mahan
U.S. District Judge                                                  -5-
                      Case 2:20-cv-02080-JCM-EJY Document 25 Filed 07/23/21 Page 6 of 8



                1     describes Dr. Troell’s alleged negligence with sufficient specificity because NRS 41A.071(4)
                2     requires “simple, concise and direct terms.” Id. Defendants’ motions to dismiss under NRS
                3     41A.071 are DENIED.
                4            B. Fraudulent Misrepresentation Claim
                5            To state a claim for fraudulent misrepresentation, the plaintiff must plausibly allege
                6     that “(1) defendant made a false representation; (2) defendant knew or believed the
                7     representation to be false; (3) defendant intended to induce plaintiff to rely on the
                8     misrepresentation; and (4) plaintiff suffered damages as a result of his reliance.” Larson v.
                9     Homecomings Fin., LLC, 680 F. Supp. 2d 1230, 1235 (D. Nev. 2009). The claim must be
              10      pled with particularity under Rule 9(b). Id. at 1234.
              11             To meet the heightened Rule 9 pleading standard, the complaint must identify the
              12      “who, what, when, where, and how of the misconduct charged, as well as what is false or
              13      misleading about the purportedly fraudulent statement, and why it is false.” Henning v.
              14      Arya, No. 2:14-cv-00979-RFB-GWF, 2018 WL 3231236, at *10 (D. Nev. July 1, 2018)
              15      (citation omitted). A fraud claim against multiple defendants must identify “the role of each
              16      defendant in [the alleged fraudulent] scheme.” Moore v. Kayport Package Exp., Inc., 885
              17      F.2d 531, 541 (9th Cir. 1989) (internal quotation marks and citation omitted).
              18             Zanon broadly alleges that Beauty by Design and Red Rock Surgery Center made
              19      false representations in their advertising. (ECF No. 1-1 ¶ 11). She points to statements like
              20      “Dr. Troell believes that the quality of your entire surgical experience will be unsurpassed”
              21      and Red Rock Surgery Center will “[d]eliver you a first class experience.” (ECF No. 1-1 ¶
              22      11 (emphasis in original)).
              23             Yet advertising is generally nonactionable “blustering and boasting upon which no
              24      reasonable buyer would rely.” ITEX Corp. v. Glob. Links Corp., 90 F. Supp. 3d 1158, 1167
              25      (D. Nev. 2015) (internal quotation omitted); see also Bulbman, Inc. v. Nevada Bell, 825 P.2d
              26      588, 592 (Nev. 1992).         General claims of superiority—like “world renowned” plastic
              27      surgeon—are also mere puffery. Southland Sod Farms v. Stover Seed Co., 108 F.3d 1134,
              28

James C. Mahan
U.S. District Judge                                                -6-
                      Case 2:20-cv-02080-JCM-EJY Document 25 Filed 07/23/21 Page 7 of 8



                1     1145 (9th Cir. 1997). These statements are general advertising claims, not statements of fact
                2     that can undergird a fraudulent misrepresentation claim.
                3            And even if these statements were actionable, Zanon does not plausibly allege that
                4     defendants knew or believed these representations were false.          Zanon may be able to
                5     plausibly allege actionable false representations made by Beauty by Design or Red Rock
                6     Surgery Center.    Her fraudulent misrepresentation claim is DISMISSED with leave to
                7     amend.
                8            C. Unspecified Claims against David Malitz M.D. PC and Dr. David Malitz
                9            Zanon alleges that defendants David Malitz M.D. PC and Dr. David Malitz “owned
              10      and operated the facility at the time of relevant events; and that the actions complained
              11      regarding Red Rock Surgery Center involved actionable torts by all three resulting in the
              12      basis for the claims for damages alleged herein.” (ECF No. 1-1 ¶ 4).
              13             Based on this allegation alone, it is unclear if these two Malitz defendants are being
              14      sued for fraudulent misrepresentation, professional negligence, or both, and under what
              15      theory of liability. There are no allegations that Dr. Malitz had a direct role in the medical
              16      procedure or that he made any fraudulent misrepresentations in a personal capacity. (ECF
              17      No. 9 at 10).
              18             That leaves only derivative theories of liability naming the two Malitz defendants.
              19      But an individual can be liable for the misdeeds of a corporation only if “the person acts as
              20      the alter ego of the corporation.” Nev. Rev. Stat. § 78.747. The elements of alter ego
              21      liability in Nevada are: “(1) the corporation must be influenced and governed by the person
              22      asserted to be the alter ego; (2) there must be such unity of interest and ownership that one is
              23      inseparable from the other; and (3) the facts must be such that adherence to the corporate
              24      fiction of a separate entity would, under the circumstances, sanction [a] fraud or promote
              25      injustice.” LFC Mktg. Grp., Inc. v. Loomis, 8 P.3d 841, 846–47 (Nev. 2000).
              26             The court considers the following fact-intensive factors in deciding whether alter ego
              27      liability attaches: (1) commingling of funds; (2) undercapitalization; (3) unauthorized
              28      diversion of funds; (4) treatment of corporate assets as the individual’s own; and (5) failure

James C. Mahan
U.S. District Judge                                                -7-
                      Case 2:20-cv-02080-JCM-EJY Document 25 Filed 07/23/21 Page 8 of 8



                1     to observe corporate formalities. Id. at 847. Zanon does not allege the three elements of
                2     alter ego liability and facts supporting each element. See Donovan v. Flamingo Palms Villas,
                3     LLC, No. 2:08-cv-01675-RCJ-RJJ, 2009 WL 10693913, at *6 (D. Nev. June 23, 2009).
                4             Yet the court will not dismiss David Malitz M.D. PC and Dr. David Malitz at this
                5     time as Zanon may be able to state a claim or derivative theory of liability against these two
                6     defendants.
                7     IV.     CONCLUSION
                8             Accordingly,
                9             IT IS HEREBY ORDERED, ADJUDGED, and DECREED that defendants’ motions
              10      to dismiss (ECF Nos. 4, 9) be, and the same hereby are, GRANTED in part and DENIED in
              11      part.   The court declines to dismiss Zanon’s professional negligence claim under NRS
              12      41A.071. Zanon’s fraudulent misrepresentation claim is DISMISSED with leave to amend.
              13              IT IS FURTHER ORDERED that Zanon may file an amended complaint within 21
              14      days of this order. Failure to do so will result in dismissal of this case with prejudice. Zanon
              15      should enumerate her claims and the implicated defendants under each claim consistent with
              16      the foregoing.
              17              DATED July 23, 2021.
              18                                                  __________________________________________
                                                                  UNITED STATES DISTRICT JUDGE
              19
              20
              21
              22
              23
              24
              25
              26
              27
              28

James C. Mahan
U.S. District Judge                                                -8-
